Citation Nr: 0320910	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  97-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to a disability rating in excess of 40 percent 
for status-post total arthroplasty of the right knee.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




REMAND

The veteran had active service from March 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision in 
which the RO confirmed and continued a 20 percent rating for 
the veteran's service-connected post-operative residuals of a 
right knee meniscectomy.  In April 1997, the veteran had 
total right knee arthroplasty.  By decision dated in August 
1997 the RO increased the disability rating to 30 percent 
under Diagnostic Code 5055, 38 C.F.R. § 4.71a from May 1996, 
granted a 100 percent rating effective from April 1997 to 
June 1998, and re-characterized the disability as status-post 
total arthroplasty of the right knee.  In a supplemental 
statement of the case dated in November 2001, the RO 
increased the veteran's disability rating to 40 percent from 
June 1, 1998.  

The Board has remanded this matter three previous times, 
twice to obtain a VA orthopedic examination by which a fair 
evaluation of the veteran's disability could be made.  In 
June 1999, the appeal was remanded to clarify the veteran's 
desire regarding a hearing before the Board.  Thereafter, the 
veteran submitted a VA Form 21-4138 dated in November 1999 
indicating he no longer desired a hearing.  That same month, 
the Board remanded the matter to obtain a VA examination 
addressing all functional impairments resulting from the 
total right knee arthroplasty, to include problems such as 
pain, incoordination, weakness, fatigability, abnormal 
movements, and flare-ups.  In response to this instruction, a 
VA examination was conducted in April 2000.  The report of 
that examination related that the veteran indicated 
experiencing stiffness, pain, weakness, poor endurance and 
easy fatigue in the right knee.  Having found that 
examination inadequate, the Board again remanded the claim in 
September 2000.  At that time, the Board explained in some 
detail the shortcomings of that examination.  Specifically, 
the Board noted that the examiner indicated that the veteran 
experienced flare-ups that likely resulted in increased 
debility, which in turn would yield different examination 
results than those reflected in the examination.  This was 
not responsive to the mandate of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the message of which was that, while a 
veteran may have normal or almost normal range of motion 
demonstrated in a clinical setting, his functional loss due 
to pain or flare-ups may be comparable to a disability level 
contemplated by more severe limitation of motion.  

This is the backdrop upon which the VA examination of October 
2001 was conducted.  The report of that examination noted 
that the veteran related that he walked a lot during the day 
and had little difficulty in doing so.  Weather changes 
bothered his knee and he had occasional hamstring tightness 
during flare-ups with minimal discomfort.  The examiner 
reported that lifting was unaffected.  The veteran could push 
and pull by using his left leg.  His ability to stand and 
walk was virtually unlimited.  Sitting caused him very little 
difficulty.  He could not kneel, squat or stoop as these were 
activities to be avoided after knee replacement.  The veteran 
did not exhibit any incoordination and in the examiner's 
opinion, most likely would not.  The veteran ambulated with a 
slight limp on the right leg and there was no deformity or 
swelling of the knee.  There was a 26-centimeter scar on the 
right knee that was well healed and nontender to palpation.  
Stability of the knee was good.  He could flex the knee to 95 
degrees and extend to 10 degrees.  The examiner concluded by 
stating-as he had stated in the April 2000 VA examination-
that this examination was conducted during a period of 
quiescent symptoms.  Symptoms elicited from the veteran were 
compatible with the diagnosis.  During flare-up of symptoms, 
which the examiner noted would occur with varying frequency, 
the physical findings of this examination could be 
significantly different.  Quantification of such changes 
would require examination during a flare-up.  Given that the 
examiner did not address whether any pain, weakness, 
stiffness, or fatigability was experienced during the range 
of motion studies, and considering that the October 2001 
examination report suggests an unexplained significant 
improvement in symptoms over a one-year period (and five 
years after the surgery), yet another examination is 
required.  

As noted above, the Board remanded this matter in September 
2000.  Although, the matter was retained at the RO until well 
after the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), the veteran has not been notified of the 
provisions of the VCAA.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The Board 
notified the veteran by letter dated in September 2002 of the 
provisions of the VCAA and the implementing regulations.  
Thereafter, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held that 
38 C.F.R. § 19.9(a)(2)(ii) (allowing the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and providing 
for "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
allows a claimant one year to submit evidence.  To remedy 
this problem, a remand is required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The veteran should be 
specifically informed of the statutory 
provisions of the VCAA and the 
implementing regulations.  The veteran 
should be reminded of what must be shown 
to substantiate the claim for an 
increased rating and what, if any, 
additional information or evidence he 
should submit to substantiate his claim.  
The veteran should be advised of the one-
year response period under 38 U.S.C.A. 
§ 5103(b) (West 2002) and that he may 
waive this period by indicating his 
desire to do so in writing.  The veteran 
should be asked to provide information 
regarding recent treatment for his 
service-connected right knee disability.  
The RO should attempt to obtain any 
identified records that are not already 
associated with the claims file.  

2.  After the above development has been 
completed and any newly obtained evidence 
has been associated with the claims file, 
the veteran should be afforded a VA 
orthopedic examination-preferably with 
an examiner who has not previously 
evaluated the veteran-to assess the 
severity of the right knee disability.  
The examiner should review the claims 
file, taking particular note of the April 
2000 and October 2001 VA examination 
reports.  The examiner should also review 
the instructions in this remand.  
Thereafter, the examiner should conduct 
range of motion studies on the veteran's 
right knee, indicating whether there is 
any limitation in the range of motion 
attributable to the veteran's service-
connected right knee disability.  The 
examiner should assess whether the 
veteran experiences any pain, weakness, 
lack of endurance, fatigability, 
incoordination, or flare-ups and 
determine the extent to which the veteran 
experiences functional impairments due to 
weakness, excess fatigability, 
incoordination, instability, pain, or 
flare-ups.  The examiner should portray 
these factors in terms of the degree of 
additional loss of motion resulting from 
them.  If weakness is found, the examiner 
should indicate whether it can be 
characterized as severe.  Any 
inconsistencies between the results of 
this examination and those of the two 
previous VA examinations should be 
resolved.  

3.  After the above-requested 
development has been completed, the RO 
should review the record.  If the 
benefit sought on appeal remains denied, 
the RO should furnish the appellant and 
his representative a supplemental 
statement of the case and allow them an 
opportunity to respond thereto.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, and the period for providing information or evidence as 
set forth in 38 U.S.C.A. § 5103(b) has expired, if 
applicable, the claims folder should be returned to this 
Board for further appellate review.  No action is required of 
the veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

